Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 09/09/2018 of provisional application No. 62/728,854 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1 and 2 were previously pending. Claims 1 and 2 are amended.
Applicant’s amendments to the claims have overcome each and every objections to the claims and the drawings and 112 rejections to the claims previously set forth in the Non-Final Office Action mailed on 09/22/2021.
A complete action on the merits of claims 1 and 2 follows below.

Specification
The disclosure is objected to because of the following informalities:Par. 0020, line 7, “jaw nut 406” should read --jaw nut 206--.Par. 0020, lines 18-19, “jaw bit 207” should read --jaw bit 407--.
Appropriate correction is required.


Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1, last two lines, “the position of the jaw bit” should read --a position of the jaw bit-- and “the position of the work piece” should read --a position of the work piece--.  
Claim 2, last two lines, “the position of the jaw bit” should read --a position of the jaw bit-- and “the position of the work piece” should read --a position of the work piece--.  
Claim 2, line 12, “and,” should be deleted.
Claim 2, line 4, “a second articulated movable” should read --a second articulated movable jaw--.Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites “e) when actuating the lead screw (104), jaw nut (406) engages the jaw bit (407) at the similar sliding surfaces (408) thereby causing the articulated movable jaw (405) to move toward the fixed jaw and clamp a work piece (301)”. This limitation is partly not described in the original specification. Par. 0020 of the specification discloses: “The jaw nut 406 and jaw bit 407 remain in contact at the slanted interface 408 and the spacing between jaw nut 406 and jaw bit 407 allows jaw nut 406 to move slightly, sliding within bracket 409 without altering the position of jaw bit 407. This configuration results in moderate clamping pressure applied to the workpiece 301 with no appreciable jaw lifting of the jaw bit 407 and jaw plate 106.”  Also limitation “once the work piece is clamped between the articulated movable jaw (405) and the fixed jaw (107) additional actuation of the lead screw to increase a clamping pressure causes the jaw nut (406) to move, sliding within the bracket (409), without changing the position of the jaw bit (407) and without changing the position of the work piece (301)” is partly not described in the original specification. Par. 0020 of the specification further discloses: “Further increase in clamping pressure by attempting to advance lead screw 104 results in negligible displacement of the workpiece 301 … since the additional force applied to jaw bit 207 remains applied primarily at the interface between the workpiece 301 and the jaw plate 106”.
Claim 2 recites “when actuating the lead screw (601), each of the jaw nuts (606, 607) slidably engage each of the jaw bits (407) at the similar sliding surfaces (408) thereby causing the first articulated movable jaw (604) to move toward the second articulated movable jaw (605) and clamp a work piece between the first articulated movable jaw (604) and the second articulated movable jaw (605)”. This limitation is partly not described in the original specification. Par. 0020 of the specification discloses: “The jaw nut 406 and jaw bit 407 remain in contact at the slanted interface spacing between jaw nut 406 and jaw bit 407 allows jaw nut 406 to move slightly, sliding within bracket 409 without altering the position of jaw bit 407. This configuration results in moderate clamping pressure applied to the workpiece 301 with no appreciable jaw lifting of the jaw bit 407 and jaw plate 106.”  Also limitation “once the work piece is clamped between the first articulated movable jaw (604) and the second articulated movable jaw (605) additional actuation of the lead screw to increase a clamping pressure causes each of the jaw nuts (606, 607) to move, sliding within each of the brackets (409), without changing the position of each of the jaw bits and without changing the position of the work piece” is partly not described in the original specification. Par. 0020 of the specification further discloses: “Further increase in clamping pressure by attempting to advance lead screw 104 results in negligible displacement of the workpiece 301 … since the additional force applied to jaw bit 207 remains applied primarily at the interface between the workpiece 301 and the jaw plate 106”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the underside of an extension of the jaw nut” in line 10. There is insufficient antecedent basis for this limitation in the claim. Because “an underside of an extension of the jaw nut” is not earlier recited. For the purpose of this examination this limitation is interpreted to be -- an
Claim 1 recites the limitation “the lead screw, jaw nut engages the jaw bit” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Because “a jaw nut” is earlier recited in line 6 of the claim. It is not clear if they are the same or different. For the purpose of this examination and based on drawings they are interpreted to be the same and the claim language is interpreted to recite: -- the lead screw, the jaw nut engages the jaw bit--.
Claim 1 recites the limitation “the similar sliding surfaces” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. Because “sliding surfaces” is not earlier recited in the claim. Claim 1 earlier recites “similar slanted surfaces”. It is not clear if they are the same or different. For the purpose of this examination and based on drawings they are interpreted to be the same and this limitation is interpreted to be --the similar slanted surfaces--.
Claim 1 recites the limitation “the fixed jaw” in lines 15-16 and in line 17. There is insufficient antecedent basis for this limitation in the claim. Because “a fixed jaw” is not earlier recited in the claim. Claim 1 earlier recites “a stationary jaw” in line 4. It is not clear if they are the same or different. For the purpose of this examination this limitation and based on drawings they are interpreted to be the same and “the fixed jaw” is interpreted to be --the stationary jaw--.
Claim 2 recites the limitation “the underside of extensions on each of the jaw nuts” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination this limitation is interpreted to be --underside of extensions on each of the jaw nuts --.
Claim 2 recites the limitation “the similar sliding surfaces” in line 16. There is insufficient antecedent basis for this limitation in the claim. Because “sliding surfaces” is not earlier recited in the claim. Claim 2 earlier recites “similar slanted surfaces”. It is not clear if they are the same or different. For the purpose of this examination and based on drawings they are interpreted to be the same and this limitation is interpreted to be --the similar slanted surfaces--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by M.S. Cumner (US Patent No. 1,379,747) hereinafter Cumner.
Regarding claim 1, Cumner teaches a machine vise (Figs. 1-3; reproduced and annotated Fig. 3) comprising: a) a base (base 7 and bed 8), b) a machined body (base 10) affixed to said base, c) a stationary jaw (fixed jaw 11) affixed to said machined body, d) an articulated movable jaw (movable jaw 12) comprising: i) a jaw nut (14) threaded to accept a lead screw (13), and, ii) a jaw bit (jaw bit is located under jaw nut 14) attached to a jaw plate (12), and, iii) the jaw nut and the jaw bit having similar slanted surfaces (see A) wherein the slanted surface on the jaw bit is machined extending to a top surface of the jaw bit and the slanted surface of the jaw nut is machined into an underside of an extension of the jaw nut and extending to a top surface of the jaw nut, and, iv) a bracket affixed to the top surface of the jaw bit (with two screws as shown in annotated Fig. 3 below), engaging the top surface of the jaw nut and enclosing the extension of the jaw nut (enclosed the jaw nut completely), and, e) when actuating the lead screw, the jaw nut engages the jaw bit at the similar sliding surfaces thereby causing the articulated movable jaw to move toward the fixed jaw and clamp a work piece (actuating screw 13, moves 14 which is part of the movable jaw), and, f) once the work piece is clamped between the articulated movable jaw and the fixed jaw additional actuation of the lead screw to increase a clamping pressure causes the jaw nut to move, sliding within the bracket (jaw nut is enclosed within the jaw bit and the bracket with a clearance; e.g. see the clearance between the bracket and top surface of the jaw nut), without changing the position of the jaw bit and without changing the position of the work piece.

    PNG
    media_image1.png
    515
    1135
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    1213
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cumner in view of L.L. Walker (US Patent No. 2,564,138) hereinafter Walker
Regarding claim 2, Cumner teaches a machine vise (Figs. 1-3; reproduced and annotated Fig. 3) comprising: a) a base (base 7 and bed 8), b) a machined body (base 10) affixed to said base, d) a first movable jaw (movable jaw 12) comprising a jaw nut (14) and a jaw bit (jaw bit is located under jaw nut 14) having similar slanted surfaces (see A) wherein the slanted surface on the jaw bit is machined extending to a top surface of the jaw bit and the slanted surface of the jaw nut is machined into an underside of an extension of the jaw nut and extending to a top surface of the jaw nut, and a bracket affixed to the jaw bit (with two screws as shown in annotated Fig. 3 above), engaging the top surface of the jaw nut and enclosing the extension of the jaw nut (enclosed the jaw nut completely) and enclosing the extension of the jaw nut, and e) a lead screw for translating the movable jaw; the lead screw mounted within a channel and on support members (support members of 10) machined into said body and threaded onto said jaw nut; when actuating the lead screw, the jaw nut engages the jaw bit at the similar sliding surfaces thereby causing the articulated movable jaw to move toward the fixed jaw and clamp a work piece (actuating screw 13, moves 14 which is part of the movable jaw), and, once the work piece is clamped between the articulated movable jaw and the fixed jaw additional actuation of the lead screw to increase a clamping pressure causes the jaw nut to move, sliding within the bracket (jaw nut is enclosed within the jaw bit and the bracket with a clearance; e.g. see the clearance between the bracket and top surface of the jaw nut), without changing the position of the jaw bit and without changing the position of the work piece; but does not teach a second movable jaw similar to the first movable jaw as claimed.
Fig. 8 of Walker shows a vise with two identical articulated construction movable jaws that move simultaneously to opposite directions as the screw is rotated on one direction or the other.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Walker in vise of Cumner and make both jaws movable for faster action.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 2 on the grounds that Cumner does not teach “a vise that includes an articulated, two piece movable jaw” is fully considered, but is not persuasive. Because device of Cumner has a movable jaw with jaw nut and jaw bit pieces.Examiner suggests amendments to the claims with actuation and additional actuation as described above which has support in the original specification and also claiming the bracket being L shaped and located on top surfaces of the jaw nut and the jaw bit and end face of the jaw nut as shown in Fig. 4 of the invention to overcome this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723